—Peters, J.
Appeal from an order of the County Court of Ulster County (Bruhn, J.), entered May 8, 2000, which affirmed a judgment of the City Court of the City of Kingston denying defendants’ motion to dismiss the charges against them.
Defendants were charged with violating Kingston City Code § 300-5 (B) (6)* on two separate occasions by unlawfully loading and unloading a vehicle during restricted times. Defendants moved before the City Court of the City of Kingston, Ulster County, for dismissal of the charges and for an order declaring Kingston City Code § 300-5 (B) (6) unconstitutional. City Court denied defendants’ motion and defendants appealed to County Court which affirmed City Court’s judgment. Defendants thereafter appealed to this Court.
Pursuant to CPL 450.60 (3), County Court was the only intermediate appellate court to which defendants’ appeal could be taken (see, Town of Coeymans v Malphrus, 76 AD2d 1002). Its disposition could be further reviewed by the Court of Appeals upon a certificate issued by one of its Judges (see, CPL 450.90 [1]; 460.20 [2] [b]). Since no certificate has been issued and the time for application has expired (see, CPL 460.10 [5]), no transfer by this Court is required (see, NY Const, art VI, § 5 [b]). Lacking jurisdiction to review this matter, we dismiss the appeal.
*843Mercure, J. P., Crew III, Carpinello and. Rose, JJ., concur. Ordered that the appeal is dismissed.

 On December 16, 1999, such section was amended by Local Law No. 2 (2000) of the City of Kingston, approved January 3, 2000, currently codified at Kingston City Code § 300-5 (A) (6).